[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE:  MOTIONS NO. 121.00, 121.50 AND 122
The plaintiff's disclosure of experts is inadequate.
As to Michael Hynes, the plaintiff is to disclose "the substance of the facts and opinions to which the expert is expected to testify" and a "summary of the grounds for each opinion."
As to Phillip O'Brien — the plaintiff is to disclose "the substance of the facts and opinions to which the expert is expected to testify" and a "summary of the grounds for each opinion."
As to Dr. Gary Crakes — the plaintiff is to disclose "the substance of the facts and opinions to which the expert is expected to testify" and a "summary of the grounds for each opinion."
As to Arkady Katsnelson, M.D. — the plaintiff is to disclose "the substance of the facts and opinions to which the expert is expected to testify" and a "summary of the grounds for each opinion."
Full compliance is to be made no later than September 23, 1994. Defendant's motion to extend is granted until December 23, 1994.
LAWRENCE L. HAUSER, JUDGE